                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA


TODD OLIVER AMEEN,                             )
                                               )
                Petitioner,                    )
                                               )
v.                                             )         Case No. CIV-19-00485-PRW
                                               )
TOMMY SHARP, Warden,                           )
                                               )
                Respondent.                    )


                                          ORDER

         On May 30, 2019, United States Magistrate Judge Bernard M. Jones issued a Report

and Recommendation (Dkt. 6) in this action. The Magistrate Judge recommends that

Petitioner’s Application for Leave to Proceed In Forma Pauperis (Dkt. 3) be denied and

that the action be dismissed without prejudice unless Petitioner pays the full filing fee

within 21 days of any order adopting the Report and Recommendation. Petitioner was

advised that he has a right to object to the Report and Recommendation by June 20, 2019,

and that failure to make a timely objection would waive any right to appellate review of

the in forma pauperis issue.

         A review of the file reveals that Petitioner paid the filing fee on June 6, 2019. 1

Accordingly, it is clear that Petitioner does not object to the Magistrate Judge’s Report and




1
    Receipt (Dkt. 7) at 1.

                                              1
Recommendation (Dkt. 6). 2 Therefore, Petitioner has waived further review of the issues

addressed in the Report and Recommendation. 3 Moreover, Petitioner’s Application for

Leave to Proceed In Forma Pauperis (Dkt. 3)—at least insofar as it concerns payment of

the initial filing fee—is now moot. 4

       Upon de novo review, the Court:

       (1)    ADOPTS IN PART the Report and Recommendation (Dkt. 6) issued by the
              Magistrate Judge on May 30, 2019. The recommendation to deny the
              application for leave to proceed in forma pauperis is ADOPTED. However,
              the recommendation to dismiss the action without prejudice to refiling in the
              event Petitioner fails to pay the filing fee within 21 days is rendered MOOT
              because the Petitioner has already paid the $5.00 filing fee.

       (2)    DENIES Petitioner’s Application for Leave to Proceed In Forma Pauperis
              (Dkt. 3) as moot; and

       (3)    RECOMMITS this action to the Magistrate Judge for further proceedings.

       IT IS SO ORDERED this 11th day of June, 2019.




2
 See Duvall v. Okla. State Bd. of Osteopathic Examiners, No. 5:17-cv-00247-F, 2017 WL
1379393, at *1 (W.D. Okla. Apr. 14, 2017).
3
 Olivera v. Cate, No. 5:14-cv-00162-D, 2016 WL 1436694, at *1 (W.D. Okla. Apr. 11,
2016) (citing Moore v. United States, 950 F.2d 656, 659 (10th Cir. 1991); United States v.
2121 E. 30th Street, 73 F.3d 1057, 1060 (10th Cir. 1996)).
4
 See Hymel v. Harvenek, No. 5:14-cv-00273-F, 2014 WL 2117866, at *1 (W.D. Okla. May
21, 2014); accord Lipscomb v. Madigan, 221 F.2d 798 (9th Cir. 1955).

                                            2
